4’.




      PROB 12A
      (7/93)

                                     United States District Court
                                                  for
                                        District of New Jersey
                                Report on Offender Under Supervision

      Name of Offender: John L. Knight                                                         Cr.: 15-00004-01
                                                                                              PACTS : 411471

       Name of Sentencing Judicial             THE HONORABLE JOSE L LINARES
       Officer:
                                               CHIEF UNITED STATES DISTRICT JUDGE

      Date of Original Sentence: 03/0 1/2016

      Original Offense: Convicted Felon in Possession of a firearm

      Original Sentence: 55 months imprisonment, 36 months supervised release

      Special Conditions: Drug/Alcohol Testing and Treatment, Mental Health Treatment, and $100 Special
      Assessment

      Type of Supervision: Supervised Release                        Date Supervision Commenced: 0 1/02/2018

                                       NONCOMPLIANCE SUMMARY

      The offender has not complied with the following condition(s) of supervision:

      Violation Number     Nature of Noncompliance

         I                   The offender has violated the supervision condition which states ‘Unlawful
                             substance use’
                             On March 7, 2019, the offender submitted a urine sample that tested positive for
                             oxycodone use. The offender acknowledged a friend shared a pill that lie
                             believed was Tylenol. He denied any knowledge of oxycodone use. On March
                             13, 2019, the NTL Laboratory confirmed the positive. He apologized for taking
                             an unknown pill, advised it will not happen again, and denied a need for
                             additional substance abuse treatment.


      U.S. Probation Officer Action:
      The offender has been verbally reprimanded for his noncompliance. The Court has been notified about the
      offender’s substance use and failure to complete a residential re-entry center placement. Since then, he has
      successfully completed both inpatient and outpatient treatment and has been prescribed medication for his
      psychiatric needs. Since Knight has a limited support system and difficulty securing stable housing, he is
      receiving Second Chance Funding to reside at Urban Renewal in Newark. Our office will continue to
      monitor his full-time employment, activities and associations, housing placement, substance use and
      compliance with prescribed psychiatric medication with Trinitas Hospital. We will immediately notify the
      Court of any additional instances of non-compliance.
                                                                                              Prob 12A pace 2
                                                                                                        —




                                                                                                 John I.. Knieht

                                                                    Respectfully submitted,

                                                                     By: Suzanne Golda—Martinez,
                                                                         U.S. Prohation Officer
                                                                     Date: 03/1 912t) 19

   P/cave check a box below to inclictite the CornY c   threctwn regarding tretion   to he taken in this case:

F No Formal Coui-t Action to be Taken at’ This ‘Cime

F Submit a Request for Modifying the Conditions     or ‘l’erm of Supervision
F Submit a Request for Warrant or Summons
I’VOtiwr   Fu.c       Wttt&.         f(t4’P
